Title: To Thomas Jefferson from Thomas Beale Ewell, 6 February 1807
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            
                        sir,
                            Geo. Town Friday Morning: 1807i.e. 6 Feb.
                            
                        
                        since I had the honor to converse with you, I have received intelligence of the intention of Doctr. Bullus to
                            resign his appointment at the Navy Yard. No doubt you recollect the kindness with which last summer you determined that I
                            should succeed to this office, on the Doctor’s resignation. In consequence of repeated assurances received from the Hon. Rt
                            smith—that I should have the appointment, I contracted for medical books and entered into other engagements which under
                            former circumstances would have been improper. Altho Doctr. Bullus’ departure has been unexpectedly delayed for months,
                            yet—(particularly as in the mean time I have been more than once informed by Mr. Smith that the original decision would
                            be adhered to)—I never supposed there would be an alteration to my great disadvantage. Yet on conversing with the
                            Secretary of the Navy on this subject—he stated that now it was doubtful as elder Surgeons were in
                            the Ud. States: and that he should again apply for your direction. While I felt distressed at being reduced to the
                            necessity of again troubling you, to entreat your Excellency not to revoke a former order, made when all other Surgeons
                            were employed or absent—which must not only destroy my reasonable expectations & embarass my pecuniary affairs,
                            but must injure me in the estimation of those who heard of the first favorable decision—without doing any other Surgeon
                            proportionate good; while I would observe I am distressed at these reflections I could not be otherwise than pleased to
                            find that the decision was to be made by you—whose goodness would incline you to favor one unaffectedly anxious to be useful; and whose sense of justice would
                            lead to an adherence to that determination, which would realize the expectations excited by the several assurances that I
                            should succeed to Doctr. Bullus. I am sure that you would not hesitate one moment in continuing your friendly aid to me in
                            this affair—if you would imagine how much uneasiness has been excited in me, by the consideration, that for an
                            inconsiderable advantage for another Surgeon—there was a chance of my not only suffering in the estimation of those who
                            heard of the first decision, but of my losing a situation among my friends, where in comfort I could prosecute my
                            inquiries for many years. This uneasiness I repeat, is only lessened by a sense of your goodness and justice—which will
                            prevent a revocation of orders, which would injure one who had done nothing to forfeit the favor repeatedly promised unconditionally.   To shew by my labors that in my case your patronage was not improperly
                            bestowed—will be the delight of good Sir your respectful, obliged & grateful,
                        
                            Thos. Ewell.
                        
                    